Citation Nr: 1745417	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  07-39 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for contusion, right elbow.

3.  Entitlement to an initial compensable rating for contusion, left elbow.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953 and from October 1954 to October 1956.  The Veteran had additional service in the Army National Guard between approximately July 1958 and July 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2016, the Board denied service connection for tinnitus.  In February 2017, pursuant to a Joint Motion for Partial Remand by both parties, the United States Court of Appeals of Veterans Claims (CAVC) issued an Order partially vacated the January 2016 Board decision and remanded the case to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of increased rating claims for contusion of the elbows are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus was caused by his service-connected TBI.


CONCLUSION OF LAW

Tinnitus is proximately due to the Veteran's TBI residuals.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board is granting the appeal and any discussion regarding the duties to notify and assist is not necessary.  Any error in these duties would not be prejudicial to the appellant and is therefore harmless. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1111, 1131 (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The prior January 2016 Board decision denying service connection for tinnitus was partially vacated by the Court because it relied upon a November 2008 VA examination in which the examiner  "failed to provide an adequate rationale to support her conclusion that Appellant's tinnitus was not related to his head injury [in] 1974."  The Veteran claims tinnitus is related to a fall in 1974.  See, e.g., November 2008 TBI VA examination.  

The Board, in the same January 2016 decision that was partially vacated, instructed that on remand a neuropsychological evaluation be undertaken for TBI residuals for purposes of service connection.  In June 2016, a VA examiner found that the Veteran's TBI residuals included "hearing loss and/or tinnitus."  Based on the examination, the Veteran was granted service connection for TBI.  The Veteran has in the past reported tinnitus.  The Veteran is competent to report tinnitus symptoms, as ringing in the ears is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the Veteran has established tinnitus and a VA examiner has stated that tinnitus is secondary to TBI.  There is no probative evidence of record to the contrary.  Service connection is warranted.

As the preponderance of the evidence is for the claim, the "benefit of the doubt" rule is not for application.


ORDER

Service connection for tinnitus is granted.


REMAND

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Here, on review, no testing undertaken for the elbows are adequate per Correia.  No examiner provided the results of range of motion testing for pain on both active and passive motion in weight-bearing and nonweight-bearing.  As such, the VA examinations are inadequate in this respect and the Board must remand the claim for a new examination to determine the current severity of the right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the right and left elbows.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Please emphasize to the VA examiner that weight-bearing, and nonweight-bearing, passive and active range of motion testing must be performed for the Veteran's right and left elbows, including the results following repetitive motion testing and whether there is any functional loss, and for the opposite joint. 

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).  

2.  Obtain any outstanding pertinent VA treatment records and associate any records received with the electronic claims file.

3.  Readjudicate the claims in light of all the evidence.  If the benefits sought remain denied, the AOJ should provide the Veteran and his representative a Supplemental Statement of the Case.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


